Citation Nr: 1611934	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an increased disability rating in excess of 30 percent for hiatal hernia with stricture and reflux, duodenal ulcer, and vagotomy.

3.  Entitlement to a disability rating in excess of 40 percent for adenocarcinoma of the prostate.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

5.  Entitlement to special monthly compensation (SMC ) at the housebound rate. 





REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In April 2015, the Veteran submitted additional medical evidence with a waiver of consideration by the RO.  

A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In an April 2015 brief in support of the Veteran's claims, the Veteran's attorney asserted that the Veteran is not able to sustain gainful employment because of his service-connected disabilities.  The Board finds that the Veteran's  attorney  raises a question of whether the Veteran is unemployable due his service-connected disabilities.  Accordingly, a claim for a TDIU is before the Board. 





FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas.

2.  For the entire increased rating period, the Veteran's service-connected hiatal hernia has approximated moderate stricture of the esophagus and has not been manifested by severe stricture of the esophagus, permitting liquids only.

3.  From November 1, 2012, the Veteran's residuals of prostate cancer were manifested predominantly by voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

4. The Veteran meets the schedular criteria for a TDIU; the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation from November 1, 2012.

5.  From November 1, 2012 the Veteran does not have a single service-connected disability rated at 100 percent and additional service-connected disability ratable at 60 percent.

 6. The Veteran is not permanently housebound by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 30 percent for hiatal hernia with stricture and reflux, duodenal ulcer, and vagotomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.20, 4.21, 4.113, 4.114, Diagnostic Code 7203 (2015).

3.  The Veteran's residuals of prostate cancer warrant a 60 percent rating from November 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

4.  The criteria for a TDIU have been met from November 1, 2012.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).

5.  From November 1, 2012, the criteria for special monthly compensation  at the housebound rate are not met.  38 U.S.C.A. §§ 1114 , 5103A, 5107 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an April 2012 letter, the RO informed the Veteran of the evidence required to substantiate his increased rating claims.  The April 2012 letter informed the Veteran of how disability ratings are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life.  The letter listed examples of evidence that may affect how a disability evaluation is assigned.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The pertinent treatment records have been obtained and associated with the record.  The Veteran was afforded VA examinations in May 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and the examiners provided complete findings, which addressed the rating criteria pertaining to the Veteran's disability and the impact of his disabilities on employment and daily life.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for PTSD

An August 2009 rating decision granted service connection for PTSD.  A 70 percent disability rating was assigned from July 2009.  A claim for an increased rating was received in February 2012.  An August 2012 rating decision continued a 70 percent rating for PTSD.  

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran had a VA examination in May 2012.  The Veteran reported that he remained married to his wife of 30 years.   He reported a little marital stress due to being short with his wife.  The Veteran reported that he was employed as an equipment specialist with the Air Force and planned to retire the next February.   

The Veteran reported anger management problems since his last examination.  He denied suicide attempts, suicidal ideation or psychiatric hospitalizations.  The Veteran denied any legal problems.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss,  disturbances of motivation and mood, difficulty in establishing and maintaining work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner indicated that the Veteran did not have any other symptoms attributable to PTSD that were not listed.  The examiner noted that the Veteran was capable of managing his financial affairs. The examiner assigned a GAF score of 52.  The examiner noted that the Veteran's PTSD had increased in severity since the last VA examination.    

The Veteran submitted a PTSD evaluation from a private psychologist, dated in June 2014.  The psychologist noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he lived with his wife and had two adult children.  The Veteran reported that he was socially withdrawn.  

With regard to occupational functioning, the private psychologist noted that the Veteran had worked as a nuclear weapons specialist and stopped working in November 2012.  The Veteran reported that he was receiving Social Security retirement.  The psychologist assigned a GAF score of 50.  

The psychologist noted that a mental status examination showed normal concentration and variable attention.  The Veteran reported difficulty with short and long-term memory.  It was noted that he struggled with remembering basic information.  His thought content was appropriate.  The organization of his thoughts was goal-directed.  There was a report of overt hallucinations.  The psychologist noted that the Veteran's mood was anxious, and his affect was restricted.  He endorsed PTSD symptomatology but was vague with his responses.   

The report indicated that the Veteran was able to maintain personal grooming.  The psychologist noted that the Veteran had a GAF score of 50.  She indicated that individuals in this range typically have suicidal ideation, few friends and an inability to keep a job.  The Veteran reported auditory and visual hallucinations consisting of hearing voices when no one was present and seeing objects that other people could not see.  The psychologist opined that the Veteran could not sustain employment secondary to PTSD and could not be expected to engage in substantially gainful activity secondary to his PTSD.  

After a review of the evidence, the Board concludes that a disability rating in excess of 70 percent is not warranted.  The evidence does not show that PTSD results in total social and occupational impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.  Nor does the evidence result in other symptoms of a similar frequency or duration.  

The Board acknowledges that the June 2014 private psychologist opinion indicated that the Veteran's PTSD manifestations included hallucinations.  The 2014 private report differs from the 2012 PTSD examination, which does not reflect a history or complaint of hallucinations.  Thus, while the Veteran has reported hallucinations, the record does not support a finding that such hallucinations are persistent.  
The 2014 private psychologist's report also noted an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  However, the 2014 report also noted that the Veteran maintains his personal grooming and showers daily.  For these reasons, the Board finds that the Veteran's PTSD has not approximated the symptoms listed in the criteria for a 100 percent rating, or any others of similar severity, frequency, and duration.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a). 

The Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a) , as he has one service-connected disability rated at 40 percent and a combined disability rating of 70 percent or more.  Thus, the issue is whether his service-connected disabilities  preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At a VA examination in May 2012, the Veteran reported that he was working for the Air Force as an equipment specialist and planned to retire in February.  The examiner opined that the Veteran's PTSD symptoms included difficulty in adapting to stressful circumstances, including work or a work-like environment.   

A November 2011 examination for prostate cancer noted that the Veteran frequently had to interrupt work to void.  

A May 2012 examination for esophageal conditions noted that the Veteran's esophageal condition did not impact his ability to work.  

A report from a private psychologist, dated in June 2014, reflects that the Veteran retired in November 2012.  The psychologist noted that the Veteran reported anger management problems, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  The psychologist opined that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful employment secondary to PTSD. 

In March 2015, the Veteran submitted an opinion from a professional vocational counselor.  The vocational counselor reviewed the Veteran's medical records.  The counselor noted that the May 2012 PTSD examination showed clinically significant distress or impairment in social, occupational or other important areas of functioning.  The vocational counselor noted that the private PTSD evaluation dated in January 2014 showed that the Veteran would have difficulty with concentration 3 or more times per month,  would need to leave work early 3 times a month and would be absent from work 3 times a month. 

The counselor noted that  a 2010 study indicating that employers tolerate various rates of absence.  The study indicated that most employers allow for no more than 8 days per year.  The counselor stated that the Veteran would be expected to miss more based on the reports of his mental and physical symptoms, the results of his evaluations and prior work history.  

The counselor cited another study which showed that an acceptable absence rate according to human resource managers and executives allowed for no more than 3 percent of total expected work hours, which would equate to 7 days per year.  The need to arrive late at work or leave early was considered the same as a missed day according to most participants.  The vocational counselor opined that this is beyond the Veteran's capabilities.  

The vocational counselor opined that the Veteran has emotional and physical conditions which interact in terms of severity level.  The counselor noted that the major area of limitation appears to be mental and physical activity involved in sustaining work, which is extremely limiting for the Veteran.  The counselor noted VA examinations which showed that the Veteran's PTSD and prostate cancer residuals hinder his occupational functioning.  The counselor opined that the Veteran is totally precluded from performing a substantially gainful occupation due to the severity of his service-connected PTSD, prostate cancer, hiatal hernia, disc syndrome, tinnitus, eczema and hearing loss.

The May 2012, June 2014 and March 2015 medical opinions establish that the Veteran is unemployable due to the mental and physical effects of his service-connected disabilities.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted from November 1, 2012.   

Special Monthly Compensation

A December 2009 rating decision granted special monthly compensation at the housebound rate based on a single disability rated as 100 percent disabling and an additional disability independently ratable as 60 percent disabling.  The August 2012 rating decision on appeal discontinued special monthly compensation, effective from November 1, 2012.  The Veteran has appealed the discontinuance of special monthly compensation in the August 2012 rating decision.    

Special monthly compensation is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation under 38 U.S.C.A. 
§ 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51(2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Special monthly compensation under 
38 U.S.C.A. § 1114(s)  is available when a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities ratable at 60 percent or more.

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. 
§ 1114(s) to mean that the "total" disability rating does not have to be a 100 percent schedular rating.  The total rating requirement may be satisfied where a veteran has been awarded a TDIU rating for a single disability.  See Bradley, 22 Vet. App. at 293.  The Bradley decision also held that the direction to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings.  A TDIU rating based on multiple service-connected disabilities does not satisfy the criteria of one total disability in considering entitlement to SMC under 38 U.S.C.A. 
§ 1114(s).  Id.  at 290-91.

In Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) the Court clarified that a TDIU rating based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court added that VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to SMC  under section 1114(s).  Buie, 24 Vet. App. at 250-251.

In this case, the criteria for SMC at the housebound rate are not met from November 1, 2012.  The Veteran does not meet the criteria for SMC  payable at the housebound rate based upon a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent.  The Veteran's TDIU rating is based upon multiple service-connected disabilities.  Additionally, as the evidence does not show, nor does the Veteran contend, that his service-connected disabilities render him permanently housebound, the criteria for the award of an SMC payable at the housebound rate based on being housebound have not been met.  Accordingly, from November 1, 2012, the Board finds that the criteria for entitlement to SMC  at the housebound rate have not been met, and the appeal must be denied.
Increased Rating for Hiatal Hernia
with Stricture and Reflux, Duodenal Ulcer, and Vagotomy

A May 1994 rating decision granted service connection for hiatal hernia with stricture and reflux.  A 30 percent rating was assigned from December 1993.  A claim for an increased rating was received in February 2012.  An August 2012 rating decision continued a 30 percent disability rating for hiatal hernia.  

Hiatal hernia is rated according to Diagnostic Code 7203, which pertains to stricture of the esophagus.  Diagnostic Code 7203 provides that a 30 percent disability rating is warranted for moderate stricture.  A 50 percent rating is granted severe stricture, permitting liquids only.  A 70 percent rating is granted for stricture permitting passage of liquids only, with marked impairment of general health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7203. 

The Veteran had a VA examination in May 2012.  The examiner diagnosed GERD, hiatal hernia and esophageal stricture.  The Veteran reported a history of esophageal stricture requiring dilatation and a Nissen fundoplication.  The Veteran reported that he had not had any procedures for years.  

The report indicated that the Veteran was treated with Omeprazole.  The Veteran reported heartburn at night, which improved after he got an adjustable bed 6 months prior.  The Veteran reported that symptoms of his esophageal condition included infrequent episodes of epigastric distress, dysphagia, pyrosis (heartburn), reflux, regurgitation and sleep disturbance caused by esophageal reflux. 

The examiner noted that the Veteran reported that he would have symptoms of "food hanging up" at the base of the throat, lasting for 5 to 10 minutes at most, once a month.  The examiner indicated that the Veteran did not have anemia, weight loss, nausea, vomiting, hematemesis or melena due to hiatal hernia.  

In a written statement dated in May 2012, the Veteran stated that he has had acid reflux since the 1980's.  He stated that he takes one to two Omeprazole per day depending on the severity of the acid.  He noted that he sleeps in an elevated position at night because of reflux.  The Veteran stated that he has periodic bouts of food being stuck in his esophagus.  

The Board finds that a disability rating in excess of 30 percent is not warranted for hiatal hernia.  The criteria for a 50 percent rating have not been met, as there is no evidence of a severe stricture of the esophagus permitting liquids only.  The VA examination and the Veteran's statement described the Veteran's report of  food getting stuck in his throat.  However, this symptom does not more nearly approximate severe stricture of the esophagus permitting only liquids.  

The Board has also considered other diagnostic codes, including Diagnostic Code 7305 (ulcer, duodenal) and Diagnostic Code 7346 (hiatal hernia).  

Under Diagnostic Code 7305, a 40 percent rating is warranted for moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four times or more a year.  A 60 percent rating is warranted for duodenal ulcer that is severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  

Under Diagnostic Code 7346, a 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The May 2012 VA examination reflects that the Veteran does not have symptoms of vomiting, weight loss, hematemesis or anemia.  There were no complaints or findings of incapacitating episodes.  The May 2012 examination does not show that the Veteran has other symptom combinations productive of severe impairment of health.  The examiner described the severity of the Veteran's condition as mild.   Based upon the complaints and findings noted during the appeal period, the Board finds that a higher rating is not assignable under Diagnostic Code 7305 or Diagnostic Code 7346.  

The provisions of 38 C.F.R. § 4.113 state that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Separate ratings are not assignable for GERD, hiatal hernia and esophageal stricture because these disabilities produce a common disability picture.  

Accordingly, for the foregoing reasons, the Board concludes that there is a preponderance of the evidence against the claim for an increased disability rating for hiatal hernia.  As there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Adenocarcinoma of the Prostate

Under 38 C.F.R. § 4.115b , Code 7528, for prostate cancer, a 100 percent rating is assigned following cessation of surgery, chemotherapy, or other therapeutic procedure and shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the cancer is rated based on residuals of voiding dysfunction or renal dysfunction, whichever is the predominant disability. 

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 

A December 2009 rating decision granted service connection for adenocarcinoma of the prostate.  A 100 percent rating was assigned from November 2009.  A January 2012 rating decision proposed to reduce the rating for prostate cancer to 40 percent disabling.  The proposed reduction to 40 percent was implemented in an August 2012 rating decision.  

Residuals of prostate cancer have been rated as 40 percent disabling based on the rating criteria for voiding dysfunction.  In statements in support of his claim, the Veteran has asserted that a 60 percent rating is warranted based upon the requirement of absorbent materials that must be changed more than four times per day.

Under 38 C.F.R. § 4.115a , voiding dysfunction is to be rated as urine leakage, frequency or obstructed voiding.  A 20 percent evaluation is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 

In regards to urinary frequency, 38 C.F.R. § 4.115a  states that a 10 percent evaluation is warranted for daytime voiding interval between two and three hours; or awakening to void two times per night.  A 20 percent evaluation is warranted for daytime voiding interval between one and two hours; or awakening to void three to four times per night.  A 40 percent evaluation is warranted for daytime voiding interval less than one hour; or awakening to void five or more times nightly. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A report of a November 2011 VA examination noted that the Veteran was diagnosed with prostate cancer in November 2009 and had surgery in January 2010.  The Veteran reported erectile dysfunction.  The Veteran reported persistent incontinence requiring two pads every 24 hours.  The examiner noted that the Veteran's disease was in remission.  The examiner noted that the Veteran's voiding dysfunction resulted in urinary frequency, with a daytime voiding interval of every 1 to 2 hours.  The VA examiner indicated that the Veteran did not have obstructed voiding.  

In a February 2012 statement, the Veteran reported that he requires up to five pads a day for urinary leakage.  The Veteran stated that his answers provided at the VA examination did not consider the amount of absorbent materials required when he engages in exercise.  The Board finds that the Veteran is competent to report the severity of his urinary symptoms and the frequency at which he had use absorbent materials.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds the Veteran credible. 

Accordingly, the Board concludes that the next higher 60 percent rating is warranted for urinary residuals of prostate cancer, based upon the evidence that the Veteran requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A  60 percent rating is the maximum allowable for voiding dysfunction.  As there are no findings of renal dysfunction, a higher rating is not warranted under those criteria.    

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
 therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board has awarded a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from November 1, 2012.  With regard to the period prior to November 1, 2012, the Board finds that the rating criteria adequately contemplated the impairment due to PTSD, hiatal hernia and residuals of prostate cancer.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the Rating Schedule for these disabilities shows the rating criteria reasonably describe and contemplate his disability level and symptomatology.  The Veteran's impairment is specifically contemplated under § 4.130 by rating assignments for various levels of occupational and social impairment due to mental disorders.  The Veteran has not described any unusual features associated with service-connected PTSD.  The rating criteria for residuals of prostate cancer consider the severity of voiding dysfunction.  The  rating criteria for hiatal hernia contemplate the severity of stricture of the esophagus. 

Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).















							(Continued on the next page)


ORDER

A disability rating in excess of 70 percent for PTSD is denied.

A 60 percent disability rating is granted for urinary residuals of prostate cancer, subject to regulations governing the payment of monetary benefits.  

A disability rating in excess of 30 percent for hiatal hernia with stricture and reflux, duodenal ulcer, and vagotomy is denied. 

Entitlement to a TDIU is granted from November 1, 2012, subject to regulations governing the payment of monetary benefits.  

Entitlement to special monthly compensation at the housebound rate is denied.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


